Order entered December 11, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00430-CR

                           DAVID CARL SWINGLE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-06-16

                                          ORDER
       The Court GRANTS the State’s December 5, 2013 motion to extend time to file its brief.

We ORDER the State’s brief received on December 5, 2013 filed as of the date of this order.



                                                     /s/   DAVID EVANS
                                                           JUSTICE